UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2400


THOMAS JEROME NEAL,

                    Plaintiff - Appellant,

             v.

GREEN FORD, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cv-00569-TDS-LPA)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Jerome Neal, Appellant Pro Se. Rachel Scott Decker, Kenneth Ralph Keller,
CARRUTHERS & ROTH, PA, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Jerome Neal appeals the district court’s order granting summary judgment

to his former employer. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Neal v. Green Ford,

LLC, No. 1:17-cv-00569-TDS-LPA (M.D.N.C. Nov. 15, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2